--------------------------------------------------------------------------------

Exhibit 10.4

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT") OR APPLICABLE STATE
SECURITIES LAWS. SUCH SECURITIES MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER SAID
ACT, OR AN OPINION OF COUNSEL IN FORM, SUBSTANCE AND SCOPE REASONABLY
SATISFACTORY TO COUNSEL TO THE BORROWER THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.

Original Issue Date: January 18, 2011

8% SENIOR SECURED CONVERTIBLE DEBENTURE
DUE OCTOBER 18, 2011

FOR VALUE RECEIVED, MabCure, Inc., a Nevada corporation (hereinafter called the
"Borrower" or “Company”), hereby promises to pay to the order of Centurion
Private Equity, LLC, a Georgia Limited Liability Company (the "Holder" or the
“Investor”) the sum of One Hundred Thousand U.S. Dollars (U.S. $100,000.00), on
October 18, 2011 (the "Maturity Date"), or such earlier date as this Debenture
is required or permitted to be repaid as provided hereunder, and to pay interest
to the Holder on the aggregate unconverted and then outstanding principal amount
of this Debenture in accordance with the provisions hereof. This Convertible
Debenture (including all Convertible Debentures issued in exchange, transfer or
replacement hereof, this "Debenture") is issued pursuant to the Securities
Purchase Agreement (as defined in Section 1 below) on the Closing Date
(collectively, the "Debentures").

Except as otherwise expressly provided herein, including but not limited to
Section 7(c) below, this Debenture may not be prepaid by the Borrower. All
payments due hereunder (to the extent not converted into Common Stock, par value
$0.001 per share, of the Borrower (the "Common Stock") in accordance with the
terms hereof) shall be made in lawful money of the United States of America
provided that, to the extent that any accrued Interest has not been paid when
due, at the option of the Holder, in whole or in part, such accrued and unpaid
Interest may, upon written notice to the Borrower, be added to the principal
amount of this Debenture, in which event Interest shall accrue thereon in
accordance with the terms of this Debenture and such additional principal amount
shall be convertible into Common Stock in accordance with the terms of this
Debenture. All payments shall be made at the address of the Holder as set forth
in the Securities Purchase Agreement or at such address as the Holder shall
hereafter give to the Borrower by written notice made in accordance with the
provisions of this Debenture. Whenever any amount expressed to be due by the
terms of this Debenture is due on any day which is not a Business Day (as
defined below), the same shall instead be due on the next succeeding day which
is a Business Day.

This Debenture is subject to the following additional provisions:

1 

--------------------------------------------------------------------------------

Section 1. Certain Definitions. Capitalized terms used and not otherwise defined
herein that are defined in that certain Securities Purchase Agreement by and
between the Company and the Investor, of date even herewith, pursuant to which
the Debenture was originally issued (the "Securities Purchase Agreement"), shall
have the meanings given such terms in the Securities Purchase Agreement. For the
purposes hereof, the following terms shall have the following meanings:

“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated hereunder.

“1934 Act” means the Securities Exchange Act of 1934, as amended.

“Approved Primary Market” shall have the meaning ascribed to it in the
Securities Purchase Agreement.

“Bankruptcy Event” means any of the following events: (a) the Company or any
Significant Subsidiary (as such term is defined in Rule 1-02(w) of Regulation
S-X) thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any Significant Subsidiary thereof; (b) there is commenced against
the Company or any Significant Subsidiary thereof any such case or proceeding
that is not dismissed within ninety (90) days after commencement; (c) the
Company or any Significant Subsidiary thereof is adjudicated insolvent or
bankrupt or any order of relief or other order approving any such case or
proceeding is entered; (d) the Company or any Significant Subsidiary thereof
suffers any appointment of any custodian or the like for it or any substantial
part of its property that is not discharged or stayed within ninety (90)
calendar days after such appointment; (e) the Company or any Significant
Subsidiary thereof makes a general assignment for the benefit of creditors; (f)
the Company or any Significant Subsidiary thereof calls a meeting of its
creditors with a view to arranging a composition, adjustment or restructuring of
its debts; or (g) the Company or any Significant Subsidiary thereof, by any act
or failure to act, expressly indicates its consent to, approval of or
acquiescence in any of the foregoing or takes any corporate or other action for
the purpose of effecting any of the foregoing.

“Bloomberg” shall mean Bloomberg L.P.

"Business Day" shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York, New York are authorized or
required by law or executive order to remain closed.

“Closing Date” means the Trading Day when (i) all of the Holder’s Transaction
Documents have been executed and delivered by the applicable parties thereto,
(ii) all conditions precedent to (a) each Holder’s obligations to pay the
Subscription Amount and (b) the Company’s obligations to deliver the Debentures
have been satisfied or waived, (iii) Holder shall have delivered the purchase
price for the Debenture to the Company in accordance with the Securities
Purchase Agreement and (iv) all of the Debenture Closing Conditions in the
Securities Purchase Agreement have been met.

2 

--------------------------------------------------------------------------------

"Closing Price," as of any date, means the last sale price of the Common Stock
on the Principal Market as reported by Bloomberg or, if the Principal Market is
not the principal trading market for such security, the last sale price of such
security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if no last sale price
of such security is available on a securities exchange or trading market where
such security is listed or traded as reported by Bloomberg or in any of the
foregoing manners, the average of the bid prices of any market makers for such
security that are listed in the "pink sheets" by the National Quotation Bureau,
Inc. If the Closing Price cannot be calculated for such security on such date in
the manner provided above, the Closing Price shall be the fair market value as
mutually determined by the Company and the Holder.

“Commission” means the Securities and Exchange Commission.

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire, directly or
indirectly, at any time Common Stock, including without limitation, any debt,
preferred stock, rights, options, warrants or other instrument that is at any
time convertible into or exercisable or exchangeable for, or otherwise entitles
the holder thereof to receive, Common Stock.

"Conversion Amount" shall have the meaning set forth in Section 3(a)(iv) below.

“Conversion Market Price” shall mean the average of the three (3) lowest VWAPs
over the fifteen (15) consecutive Trading Day period immediately preceding the
date in question.

"Convertible Securities" means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
Common Stock.

"Debentures" shall be deemed to refer to this Debenture, as originally executed,
or if later amended or supplemented, then as so amended or supplemented, all
other convertible debentures issued pursuant to the Securities Purchase
Agreement and all convertible debentures issued in replacement hereof or thereof
or otherwise with respect hereto or thereto.

“Default Conversion Sum” shall have the meaning set forth in Section 11(a)
below.

“Event of Default” shall have the meaning set forth in Section 10.

“Event of Failure” shall mean the occurrence of any event(s) which trigger the
accrual of Liquidated Damages.

3 

--------------------------------------------------------------------------------

“Holders” shall have the meaning set forth in the first paragraph of this
Debenture.

"Indebtedness" shall have the meaning ascribed to it in Section 5.10 of the
Securities Purchase Agreement.

“Interest” shall heave the meaning set forth in Section 2 below.

“Interest Payment Shares” shall have the meaning set forth in Section 2 below.

“Investor” shall have the meaning set forth in the first paragraph of this
Debenture.

“Issuable Shares” shall heave the meaning set forth in Section 3(a)(iii) below.

“Late Payment Fees” shall have the meaning set forth in Section 13 below.

“Late Share Delivery Liquidated Damages” shall have the meaning set forth in
Section 3(d)(iv) below.

“Liquidated Damages” means any liquidated damages due hereunder, or under the
other Transaction Documents, including but not limited to the Late Share
Delivery Liquidated Damages and the Late Payment Fees.

"Market Price," as of any date, means the Volume Weighted Average Price (as
defined herein) of the Common Stock during the five (5) consecutive Trading Day
period immediately preceding the date in question.

“Major Transaction Redemption Premium” shall mean 125%.

“Mandatory Redemption Premium” shall mean 125%.

“Ongoing Share Reservation Requirement” shall have the meaning ascribed to it in
the Securities Purchase Agreement.

"Options" means any rights, warrants or options to subscribe for or purchase
Common Stock or Convertible Securities.

“Original Issue Date” shall mean the date of the first issuance of any Debenture
regardless of the number of transfers of any particular Debenture.

"Person" means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

4 

--------------------------------------------------------------------------------

“Principal Market” shall have the meaning ascribed to it in the Securities
Purchase Agreement.

“Redemption” shall mean any redemption of the Debenture hereunder, including but
not limited to a Redemption Upon Major Transaction, a Mandatory Redemption, and
an Automatic Redemption.

“Redemption Amount” shall mean any amount that is payable to the Holder pursuant
to a Redemption.

“Redemption Date” shall mean the date of any Redemption of the Debenture
hereunder.

“Required Cash Payment” shall have the meaning set forth in Section 10(a) below.

“Required Holders” shall mean Holders holding at least seventy five percent
(75%) of the then outstanding principal amount of Debentures.

“Shares” shall mean the shares of Common Stock issuable upon Conversion of the
Debentures.

“Subscription Amount” shall have the meaning ascribed to it in the Securities
Purchase Agreement.

“Subsidiaries” shall have the meaning ascribed to it in the Securities Purchase
Agreement.

"Trading Day" shall mean any day on which the Common Sock is traded for any
period on the Principal Market, or on the principal securities exchange or other
securities market on which the Common Stock is then being traded.

“Transaction Documents” shall have the meaning ascribed to it in the Securities
Purchase Agreement.

“Variable Equity Securities” shall have the meaning ascribed to it in the
Securities Purchase Agreement.

5 

--------------------------------------------------------------------------------

The "Volume Weighted Average Price" or “VWAP” for any security as of any date
means the volume weighted average sale price on the Principal Market, as
reported by, or as calculated based upon data reported by, Bloomberg or an
equivalent, reliable reporting service mutually acceptable to and hereafter
designated by holders of a majority in interest of the Debentures and the
Company or, if no volume weighted average sale price is reported for such
security, then the last closing trade price of such security as reported by
Bloomberg, or, if no last closing trade price is reported for such security by
Bloomberg, the average of the closing trade prices of any market makers for such
security that are listed in the "pink sheets" by the National Quotation Bureau,
Inc. If the Volume Weighted Average Price is to be determined over a period of
more than one Trading Day, then “Volume Weighted Average Price” for the period
shall mean the volume weighted average of the daily Volume Weighted Average
Prices, determined as set forth above, for each Business Day during the period.
If the volume weighted average price cannot be calculated for such security on
such date in the manner provided above, the volume weighted average price shall
be the fair market value as mutually determined by the Company and the holders
of a majority in interest of the Debentures being converted for which the
calculation of the volume weighted average price is required in order to
determine the Conversion Price of such Debentures.

Section 2. Interest. The Company shall pay interest (“Interest”) to the Holder
on the aggregate unconverted and then outstanding principal amount of this
Debenture at the rate of eight percent (8%) per annum (the “Interest Rate”) from
the Original Issue Date (as defined herein) until the same becomes due and
payable, whether at maturity or upon acceleration or otherwise. Interest shall
commence accruing on the Original Issue Date, shall be computed on the basis of
a 365-day year and the actual number of days elapsed (as further described
below), in cash or, to the extent not yet paid, at maturity or upon acceleration
in accordance with the terms hereof. Payments of Interest shall be due and
payable on the Maturity Date (as defined above) (the “Interest Payment Date”).
Upon five (5) Trading Days advance written notice to the Holder, and provided
that Interest is paid timely, the Company may pay the Interest payable on this
Debenture at maturity with registered, free-trading shares of Common Stock (as
defined below)(“Interest Payment Shares”) with an attributed value per share
equal to the Conversion Market Price as calculated on the Interest Payment Date
that such Interest is due to be paid hereunder, or as calculated on the date
that such Interest Payment Shares are delivered to the Holder, whichever is less
(the “Interest Conversion Price”).

Notwithstanding anything herein to the contrary herein, the Company shall not be
entitled to pay Interest in shares of Common Stock if, and to the extent that,
in the sole determination of the Holder, the issuance of such shares of Common
Stock would cause the Beneficial Ownership Limitation of Section 3(a)(ii) to be
exceeded. In the event the Company provides notice of its intention to pay
interest in shares of Common Stock and because of the Beneficial Ownership
Limitation it is unable to issue such shares of Common Stock to the Holder, the
Holder, upon the Company’s written request, must promptly provide documentation
to the Company demonstrating that the Beneficial Ownership Limitation would be
exceeded by payment of Interest in shares of Common Stock.

Furthermore, upon the occurrence of an Event of Default (as defined in Section
10 hereof) which has remained uncured for ten (10) Trading Days, the Company
will pay interest to the Holder, payable on demand in cash (unless first
converted into Common Stock by the Holder), on the outstanding principal balance
of and unpaid interest on the Debenture from the date of the Event of Default
until the earlier of such Event of Default is cured or repayment in full of the
Debenture at the rate of the lesser of eighteen percent (18%) and the maximum
applicable legal rate per annum.

6 

--------------------------------------------------------------------------------

Section 3. Conversion.

(a) Conversion Right.

(i) Conversion Timing and Amount. Subject to the limitations on Conversion
contained herein, the record Holder of this Debenture shall have the right (a
“Conversion Right”) from time to time, and at any time on or after the Original
Issue Date hereof to convert any of all of the Debentures (plus any accrued and
unpaid Interest and other Required Cash Payments) into fully paid and
non-assessable shares of Common Stock, or any shares of capital stock or other
securities of the Company into which such Common Stock shall hereafter be
changed or reclassified, at the Conversion Price (as defined in Section 3(b)
below, subject to adjustment as provided herein) determined as provided herein
(a "Conversion"). The Conversion Rights set forth in this Section 3 shall remain
in full force and effect immediately from the Original Issue Date until the
Debenture is paid in full regardless of the occurrence of an Event of Default.

(ii) Limitation On Conversion. Notwithstanding the above, in no event shall the
Holder be entitled to convert any portion of this Debenture in excess of that
portion of this Debenture upon Conversion of which (nor shall the Company be
permitted to pay Interest in shares of Common Stock to the extent that) the sum
of (1) the number of shares of Common Stock beneficially owned by the Holder and
any applicable affiliates (other than shares of Common Stock which may be deemed
beneficially owned through the ownership of the unconverted portion of the
Debenture, or the unexercised or unconverted portion of any other security of
the Company subject to a limitation on Conversion or exercise analogous to the
limitations contained herein)(the “Beneficially Owned Shares”) and (2) the
number of shares of Common Stock issuable upon the Conversion of the portion of
the Debenture with respect to which the determination of this proviso is being
made or upon the payment of Interest in shares of Common Stock with respect to
which the determination of this proviso is being made, would result in
beneficial ownership by the Holder and its affiliates of more than 4.99% (the
“Maximum Percentage”) of the number of shares of the Common Stock outstanding
immediately after giving effect to the issuance of shares of Common Stock
issuable upon conversion of this Debenture held by the Holder (the “Beneficial
Ownership Limitation”). For purposes of the proviso to the immediately preceding
sentence, beneficial ownership shall be determined by the Holder in accordance
with Section 13(d) of the Exchange Act and Regulations 13D-G thereunder, except
as otherwise provided in clause (1) of such proviso in the immediately preceding
sentence, and PROVIDED THAT the Beneficial Ownership Limitation shall be
conclusively satisfied if the applicable Notice of Conversion includes a signed
representation by the Holder, if requested by the Company, that the issuance of
the shares in such Notice of Conversion will not violate the Beneficial
Ownership Limitation, and the Company shall not be entitled to require
additional documentation of such satisfaction.

7 

--------------------------------------------------------------------------------

The parties agree that, in the event that the Company receives any tender offer
or any offer to enter into a merger with another entity whereby the Company
shall not be the surviving entity (an “Offer”), or in the event that Default
Shares are being issued to the Holder pursuant to Section 11 hereof, then the
Maximum Percentage shall be automatically increased immediately after such Offer
to read “9.99%” each place that “4.99%” occurs in the first paragraph of this
Section 3(a)(ii) above. Notwithstanding the above, Holder shall retain the
option to either exercise or not exercise its option(s) to acquire Common Stock
pursuant to the terms hereof after an Offer. The Beneficial Ownership Limitation
provisions of this Section 3(a)(ii) may be waived by such Holder, at the
election of such Holder, upon not less than sixty-one (61) days’ prior notice to
the Company, to change the Maximum Percentage to any other percentage not less
than 4.99% and not in excess of 9.99% of the number of shares of the Common
Stock outstanding immediately after giving effect to the issuance of shares of
Common Stock upon conversion of this Debenture held by the Holder and the
provisions of this Section 3(a)(ii) shall continue to apply. Any such increase
or decrease to the Maximum Percentage will apply only to the Holder and not to
any other holder of Debentures. Upon such a change by a Holder of the Beneficial
Ownership Limitation from such 4.99% limitation to such 9.99% limitation, the
Beneficial Ownership Limitation may not be further waived by such Holder,
provided that, if an Event of Default occurs, thereafter the Beneficial
Ownership Limitation provisions of this Section 3(a)(ii) may be waived by such
Holder, at the election of such Holder, upon not less than 61 days’ prior notice
to the Company, to change the Maximum Percentage to any other percentage not
less than 4.99% (and not limited to 9.99%) of the number of shares of the Common
Stock outstanding immediately after giving effect to the issuance of shares of
Common Stock upon conversion of this Debenture held by the Holder and the
provisions of this Section 3(a)(ii) shall continue to apply. The provisions of
this paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this Section 3(a)(ii) to correct this
paragraph (or any portion hereof) which may be defective or inconsistent with
the intended Beneficial Ownership Limitation herein contained or to make changes
or supplements necessary or desirable to properly give effect to such
limitation.

(iii) Maximum Exercise of Rights. In the event the Holder notifies the Company
that the exercise of the rights described in this Section 3, Payment Shares (as
defined in the Securities Purchase Agreement) or other shares of Common Stock
issuable to the Holder under the terms of the Transaction Documents
(collectively, “Issuable Shares”) would result in the issuance of an amount of
Common Stock that would exceed the maximum amount that may be issued to a Holder
calculated in the manner described in Section 3(a)(ii) of this Agreement, then
the issuance of such additional shares of Common Stock to such Holder will be
deferred in whole or in part until such time as such Holder is able to
beneficially own such Common Stock without exceeding the maximum amount
calculated in the manner described in Section 3(a)(ii) of this Agreement. The
determination of when such Common Stock may be issued without violating the
Beneficial Ownership Limitations shall be made by each Holder as to only such
Holder.

8 

--------------------------------------------------------------------------------

(iv) Calculation of Conversion Amount. The number of shares of Common Stock to
be issued upon each Conversion of this Debenture shall be determined by dividing
the Conversion Amount (as defined herein) by the applicable Conversion Price.
The term "Conversion Amount" means, with respect to any Conversion of the
Debenture, the sum of (1) the principal amount of the Debenture to be converted
in such Conversion, PLUS (2) all accrued and unpaid Interest thereon for the
period beginning on the Original Issue Date and ending on the Conversion Date
(as defined in Section 3(d) hereof), PLUS (3) at the Holder's option, any other
Required Cash Payment owed to the Holder.

(b) Conversion Price. The "Conversion Price" shall equal the lesser of (i) a
price (the “Fixed Conversion Price”) equal to 90% of the Conversion Market Price
(as defined in Section 1) on the Original Issuance Date as stated on page 1 of
the Debenture or (ii) a price equal to 90% of the Conversion Market Price (as
defined in Section 1) of the Common Stock on the applicable Conversion Date.
(each subject to adjustments pursuant to the terms of this Debenture and subject
to equitable adjustments for stock splits, stock dividends or rights offerings
by the Company relating to the Company's securities or the securities of any
Subsidiary of the Company, combinations, recapitalization, reclassifications,
extraordinary distributions and similar events).

(c) Reservation of Shares.

(i) Increase and Maintenance of Authorized and Reserved Amount. The Company
represents that the aggregate number of its authorized shares of Common Stock is
at least 1,500,000,000 shares and covenants that it will initially reserve (the
“Initial Share Reservation”) from its authorized and unissued Common Stock a
number of shares of Common Stock equal to at least 150% of the initial principal
amount of this Debenture, divided by the Conversion Price in effect on the
Original Issue Date of this Debenture, free from preemptive rights, to provide
for the issuance of Common Stock upon the Conversion of this Debenture. Company
further covenants that, beginning on the Original Issue Date hereof, and
continuing until all of the Debentures have been converted, redeemed or
otherwise satisfied in accordance with their terms, the Company will reserve
from its authorized and unissued Common Stock a sufficient number of shares (the
“Required Debenture Reserve Amount”), free from preemptive rights, equal to 150%
of the number of shares as shall from time to time be necessary to provide for
the issuance of Common Stock upon the full Conversion of all of the Debentures
(without regard to any limitations on conversions). The Company shall authorize
and reserve such additional amounts (together with the Required Debenture
Reserve Amount, collectively referred to as the “Required Reserve Amount”) of
shares from time to time as necessary to comply with the Company's obligations
to meet the Ongoing Conversion Share Reservation Requirements (as defined in the
Securities Purchase Agreement) pursuant to Section 6.14 of the Securities
Purchase Agreement. The Company represents that upon issuance, such Shares will
be duly and validly issued, fully paid and non-assessable. In addition, if the
Company shall issue any securities or make any change to its capital structure
which would change the number of shares of Common Stock into which the Debenture
shall be convertible at the then applicable Conversion Price, or if the
Conversion Price shall be adjusted, the Company shall at the same time make
proper provision so that thereafter there shall be a sufficient number of shares
of Common Stock authorized and reserved, free from preemptive rights, for
Conversion of the outstanding portion of this Debenture.

9 

--------------------------------------------------------------------------------

(ii) Insufficient Authorized Shares. If at any time while any of the Debentures
remain outstanding the Company does not have a sufficient number of authorized
and unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon conversion of the Debentures a at least a number of shares of
Common Stock equal to the Required Reserve Amount (an "Authorized Share
Failure"), then the Company shall immediately take all action necessary to
increase the Company's authorized shares of Common Stock to an amount sufficient
to allow the Company to reserve the Required Reserve Amount for the Debentures
then outstanding. Without limiting the generality of the foregoing sentence, as
soon as practicable after the date of the occurrence of an Authorized Share
Failure, but in no event later than sixty (60) days after the occurrence of such
Authorized Share Failure, the Company shall hold a meeting of its stockholders
for the approval of an increase in the number of authorized shares of Common
Stock. In connection with such meeting, the Company shall provide each
stockholder with a proxy statement and shall use its reasonable commercial
efforts to solicit its stockholders' approval of such increase in authorized
shares of Common Stock and to cause its board of directors to recommend to the
stockholders that they approve such proposal.

The Company shall use its reasonable commercial efforts to authorize and reserve
a sufficient number of shares of Common Stock as soon as practicable following
the earlier of (i) such time that the Holder notifies the Company or that the
Company otherwise becomes aware that there are or likely will be insufficient
authorized, reserved and unissued shares to allow full Conversion of the
outstanding amount of the Debenture, based upon the Holder’s Reserved Share
Allocation (as defined below). The Company shall send notice to the Holder of
the authorization of additional shares of Common Stock and the date of such
authorization.

(d) Method of Conversion.

(i) Mechanics of Conversion. Subject to Section 3(a) and the other provisions of
this Debenture, this Debenture may be converted into Common Stock by the Holder
in whole or in part at any time and from time to time after the Original Issue
Date, by (A) submitting to the Company a duly executed notice of Conversion in
the form attached hereto as Exhibit A ("Notice of Conversion") by facsimile
dispatched prior to 7:00 p.m., New York City time (the "Conversion Notice
Deadline") on the date specified therein as the Conversion Date (as defined
herein) (or by other means resulting in written notice to the Company on the
date specified therein as the Conversion Date) to the office of the Company;
which notice shall specify the principal amount of this Debenture to be
converted (plus the dollar amount of any accrued but unpaid Interest and other
Required Cash Payments that the Holder elects to convert into Common Stock), the
applicable Conversion Price, and the number of shares of Common Stock issuable
upon such Conversion; and (B) subject to Section 3(d)(vii), surrendering the
Debenture at the principal office of the Company.

10 

--------------------------------------------------------------------------------

(ii) Conversion Date. The "Conversion Date" shall be the date specified in the
Notice of Conversion, provided that the Notice of Conversion is submitted by
facsimile (or by other means resulting in, or reasonably expected to result in,
written notice) to the Company or its transfer agent (“Transfer Agent”) before
7:00 p.m., New York City time, on the date so specified, otherwise the
Conversion Date shall be the date that the Notice of Conversion (or a facsimile
thereof) is first received by the Company or its Transfer Agent. The Person or
Persons entitled to receive the shares of Common Stock issuable upon Conversion
shall be treated for all purposes as the record holder or holders of such
securities as of the Conversion Date.

(iii) Delivery of Common Stock Upon Conversion. Upon submission of a Notice of
Conversion, the Company shall, by no later than the third (3rd) Business Day
after the Conversion Date (the "Conversion Shares Delivery Deadline"), issue and
deliver (or cause its Transfer Agent so to issue and deliver) in accordance with
the terms hereof and the Securities Purchase Agreement to or upon the order of
the Holder that number of shares of Common Stock (“Conversion Shares”) for the
principal amount of this Debenture (plus the dollar amount of any accrued but
unpaid Interest and other Required Cash Payments that the Holder elects to
convert into Common Stock) converted as shall be determined in accordance
herewith. Upon the Conversion of this Debenture, the Company shall, at its own
cost and expense, take all necessary action, including obtaining and delivering
an opinion of counsel to assure that the Company's Transfer Agent shall issue
stock certificates in the name of Holder (or its nominee) or such other Persons
as designated by Holder and in such denominations to be specified at Conversion
representing the number of shares of Common Stock issuable upon such Conversion.
The Company warrants that no instructions other than these instructions have
been or will be given to the Transfer Agent of the Common Stock and that the
Shares will be free-trading, and freely transferable, and will not contain a
legend restricting the resale or transferability of the Shares provided the
Shares are being issued during the effectiveness of, and will be sold pursuant
to, an effective registration statement covering the Shares or are eligible for
resale pursuant to Rule 144 or another exemption from registration.

(iv) Delivery Failure; Revocation of Conversion. If the Company fails for any
reason to deliver to the Holder a certificate or certificates representing the
Conversion Shares pursuant to Section 3(d)(iii) by the fifth (5th) Trading Day
after the Conversion Date, the Company shall be in default. Nothing herein shall
limit a Holder’s right to pursue actual damages or damages for an Event of
Default pursuant to the terms hereof for the Company’s failure to deliver
Conversion Shares within the period specified herein and such Holder shall have
the right to pursue all remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief. The exercise of any such rights shall not prohibit the Holder
from seeking to enforce damages pursuant to any other Section hereof or under
applicable law.

11 

--------------------------------------------------------------------------------

In addition to any other remedies which may be available to the Holder, in the
event that the Company fails for any reason to effect delivery of the Conversion
Shares by the Conversion Shares Delivery Deadline, or fails to effect delivery
of Default Shares by the Default Share Delivery Deadline (as defined in Section
11 hereof) (each, a “Delivery Failure”), the Holder, at its option, will be
entitled to revoke all or part of the relevant Notice of Conversion (a
“Conversion Revocation”) or rescind all or part of a Default Conversion Notice
(as defined in Section 11) (a “Default Conversion Revocation”) or rescind all or
part of a Major Transaction Conversion Notice (as defined in Section 4) (a
“Major Transaction Conversion Revocation”) or rescind all or part of the notice
of Redemption, including but not limited to a notice of Mandatory Redemption (a
“Redemption Revocation”), as applicable, by delivery of a notice to such effect
to the Company whereupon the Holder shall regain the rights of a Holder of this
Debenture with respect to such unconverted portions of this Debenture and the
Company and the Holder shall each be restored to their respective positions
immediately prior to the delivery of such notice.

(v) Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Conversion, or Upon Submission for Legend Removal. In addition to any other
rights available to the Holder, if the Company fails for any reason to deliver
to the Holder such certificate or certificates (without legends, if the
Unrestricted Conditions have been met) by the Conversion Shares Deliver Deadline
pursuant to Section 3(d)(iii), or if at any time the Holder submits shares of
Common Stock for legend removal when the Unrestricted Conditions have been met,
and the Company fails to deliver or cause to be delivered to such Holder a
certificate representing such shares that is free from all restrictive and other
legends by the applicable Legend Removal Date (other than due to a delay caused
by a third party over whom the Company has no control, provided that the Company
has duly and timely instructed such third party to timely deliver the shares
free from legends as and when required in this Agreement), and if after such
Conversion Shares Deliver Deadline or Legend Removal Date, as applicable, the
Holder is required by its brokerage firm to purchase (in an open market
transaction or otherwise), or the Holder’s brokerage firm otherwise purchases,
shares of Common Stock to deliver in satisfaction of a sale by such Holder of
the Conversion Shares which the Holder was entitled to receive upon the
conversion relating to such Conversion Shares Deliver Deadline or Legend Removal
Date, as applicable (each, a “Buy-In”), then the Company shall (A) pay in cash
to the Holder (in addition to any other remedies available to or elected by the
Holder) the amount by which (x) the Holder’s total purchase price (including any
brokerage commissions) for the Common Stock so purchased exceeds (y) the product
of (1) the aggregate number of shares of Common Stock so purchased multiplied by
(2) the actual sale price at which the sell order giving rise to such purchase
obligation was executed (including any brokerage commissions) and (B) at the
option of the Holder, if applicable, either reinstate (or if necessary, reissue)
the portion of the Debenture for which such conversion was not honored or
deliver to the Holder the number of shares of Common Stock that would have been
issued if the Company had timely complied with its delivery requirements under
Section 3(d)(iii). For example, if the Holder purchases Common Stock having a
total purchase price of $11,000 to cover a Buy-In with respect to an attempted
conversion of the Debenture with respect to which the actual sale price of the
Conversion Shares (including any brokerage commissions) giving rise to such
purchase obligation was a total of $10,000 under clause (A) of the immediately
preceding sentence, the Company shall be required to pay the Holder $1,000. The
Holder shall provide the Company written notice indicating the amounts payable
to the Holder in respect of the Buy-In and, upon request of the Company,
evidence of the amount of such loss. Nothing herein shall limit a Holder’s right
to pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon conversion of the
Debenture as required pursuant to the terms hereof.

12 

--------------------------------------------------------------------------------

(vi) Surrender of Debenture Upon Conversion; Book-Entry. Notwithstanding
anything to the contrary set forth herein, upon Conversion of this Debenture in
accordance with the terms hereof, the Holder shall not be required to physically
surrender the Debenture to the Company unless all of this Debenture is
converted, in which case such Holder shall deliver the Debenture being converted
to the Company promptly following the Conversion Date at issue. The Holder and
the Company shall maintain records showing the amount of this Debenture that is
so converted and the dates of such Conversions or shall use such other method,
reasonably satisfactory to the Holder and the Company, so as not to require
physical surrender of this Debenture upon each such Conversion. In the event of
any dispute or discrepancy, such records of the Company shall be controlling and
determinative in the absence of manifest error.

(vii) No Fractional Shares. If any Conversion of this Debenture would result in
a fractional share of Common Stock or the right to acquire a fractional share of
Common Stock, such fractional share shall be disregarded and the number of
shares of Common Stock issuable upon Conversion of this Debenture shall be the
next higher number of shares.

(viii) Lost or Stolen Debentures. Upon receipt by the Company of evidence of the
loss, theft, destruction or mutilation of a Debenture, and (in the case of loss,
theft or destruction) of indemnity reasonably satisfactory to the Company, and
upon surrender and cancellation of the Debenture, if mutilated, the Company
shall execute and deliver a new Debenture of like tenor and date.

(e) Legends.

(i) Restrictive Legends. The Holder understands that the Debentures and, until
such time as Conversion Shares, Interest Shares and any other shares issued
under this Debenture (collectively, the “Issued Common Shares”) may be sold
pursuant to Rule 144 without any restriction as to the number of securities as
of a particular date that can then be immediately sold, the Conversion Shares
and any other Issued Common Shares may bear a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of the certificates for such Securities):

13 

--------------------------------------------------------------------------------

"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER SAID ACT, OR AN
OPINION OF COUNSEL, IN FORM, SUBSTANCE AND SCOPE REASONABLY SATISFACTORY TO
COUNSEL TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT."

(ii) Removal of Legends. The Company will issue and deliver the Conversion
Shares, Interest Shares and any other Issued Common Shares without restrictive
legends (including the legend set forth above in this Section 3(e)), and will
remove, or cause its Transfer Agent to remove at the Company’s expense, any
restrictive legends on any Conversion Shares that contain restrictive legends
(including the legend set forth above in this Section 3(e)), if (a) such holder
provides the Company with an opinion of counsel, in form, substance and scope
reasonably acceptable to counsel for the Company (the reasonable cost of which
shall be borne by the Investor), to the effect that a public sale or transfer of
such Security may be made without registration under the Act, or (b) such holder
provides the Company with reasonable assurances (“Reasonable Assurances”) (which
assurances shall be adequate to the Company or the Company’s counsel) that such
Security can be sold pursuant to Rule 144 (each, a “Legend Removal Condition”),
provided that the Reasonable Assurances shall be deemed to have been met and
shall be deemed adequate to the Company and its counsel if (i) such Security has
been held by the Investor for at least six (6) months, (ii) the Company is then
current in its public reporting requirements, (iii) the Investor is not then,
and has not within the prior 60 days been, an affiliate of the Company, and (iv)
the Investor has provided the Company with the requisite seller’s representation
letter. The Holder agrees to sell all Securities, including those represented by
a certificate(s) from which the legend has been removed, in compliance with
applicable prospectus delivery requirements, if any.

(f) DTC Delivery. In lieu of delivering physical certificates representing the
unlegended shares of Common Stock (the “Unlegended Shares”), provided the
Company’s Transfer Agent is participating in the Depository Trust Company
("DTC") Fast Automated Securities Transfer ("FAST") program, upon request of the
Holder, so long as the certificates therefor are not required to bear a legend
and the Holder is not obligated to return such certificate for the placement of
a legend thereon, the Company shall cause its Transfer Agent to electronically
transmit the Unlegended Shares to the Holder by crediting the account of the
Holder's prime broker with DTC through its Deposit Withdrawal Agent Commission
("DWAC") system. The time periods for delivery and penalties described herein
shall likewise apply to the electronic transmittals described herein.

14 

--------------------------------------------------------------------------------

(g) Status as Shareholder. Upon submission of a Notice of Conversion by a
Holder, (i) the portion of the Debenture covered thereby (other than the
portion, if any, pursuant to the Conversion of which shares cannot be issued
because their issuance would exceed such Holder's allocated portion of the
Required Reserve Amount) shall be deemed converted into shares of Common Stock
and (ii) the Holder's rights as a Holder of such converted portion of this
Debenture shall cease and terminate, excepting only the right to receive
certificates for such shares of Common Stock and to any other remedies provided
herein or in the Transaction Documents or otherwise available at law or in
equity to such Holder because of a failure by the Company to comply with the
terms of this Debenture, including but not limited to the remedies provided in
Section 3(d)(iv), Section 3(d)(v), Section 11, Section 13 and Section 14 hereof.
Notwithstanding the foregoing, if a Holder initiates a Conversion Revocation, a
Default Conversion Revocation or a Redemption Revocation pursuant to Section
3(d)(iv) hereof, the Holder shall regain the rights of a Holder of this
Debenture with respect to such unconverted portion of this Debenture as
specified in Section 3(d)(iv) and the Company shall, as soon as practicable,
return such unconverted portion of this Debenture to the Holder or, if the
Debenture has not been surrendered, adjust its records to reflect that such
portion of the Debenture has not been converted. In all cases, the Holder shall
retain all of its rights and remedies (including, without limitation, the right
to receive Liquidated Damages to the extent required hereby for such Event of
Failure and any subsequent Event of Failure and the right to receive the Default
Amount pursuant to Section 11 to the extent required thereby) for the Company's
failure to convert this Debenture.

(h) Pro Rata Conversion. In the event that the Company receives a Conversion
Notice from more than one holder of Debentures for the same Conversion Date and
the Company can convert some, but not all, of such portions of the Debentures
submitted for conversion, the Company shall convert from each holder of
Debentures electing to have Debentures converted on such date a pro rata amount
of such holder's portion of its Debentures submitted for conversion based on the
principal amount of Debentures submitted for conversion on such date by such
holder relative to the aggregate principal amount of all Debentures submitted
for conversion on such date.

Section 4. Rights Upon Major Transaction or Change of Entity Transaction.

(a) Definitions. For purposes hereof,

“Change of Entity Transaction” means (i) a consolidation, merger, exchange of
shares, recapitalization, reorganization, business combination or other similar
event, in one or a series of transactions (A) following which the holders of
Common Stock immediately preceding such consolidation, merger, change of shares,
recapitalization, reorganization, business combination or event either (1) no
longer hold a majority of the shares of Common Stock of the Company or (2) no
longer have the ability to elect a majority of the board of directors of the
Company or (B) as a result of which shares of Common Stock shall be changed into
(or the shares of Common Stock become entitled to receive) the same or a
different number of shares of the same or another class or classes of stock or
securities of the Company or another entity.

15 

--------------------------------------------------------------------------------

“Sufficient Trading Characteristics” shall mean that the average daily dollar
trading volume of the common stock of such entity on its primary exchange or
market is equal to or in excess of $100,000 for the 90th through the 31st day
prior to the public announcement of the transaction in respect of which this
definition shall be applied.

“Permissible Change of Entity Transaction” shall mean a Change of Entity
Transaction where the Successor Entity (as defined below) (A) is a publicly
traded Company whose common stock is quoted on or listed for trading on an
Approved Primary Market, (B) has Sufficient Trading Characteristics (as defined
above) and (C) meets the Assumption Requirements (as required in Section 4(b)
below), or any other Change of Entity Transaction with respect to which the
Holder provides the Company with a Major Transaction Approval Notice (as defined
in subsection (d) immediately below).

“Impermissible Change of Entity Transaction” shall mean a Change of Entity
Transaction which does not qualify as a Permissible Change of Entity
Transaction.

“Major Transaction” means

(i) an Impermissible Change of Entity Transaction; and

(ii) the sale or transfer of more than 40%, in the aggregate, of the properties
or assets of the Company to another Person or Persons in any rolling 12 month
period (an “Asset Sale”); and

(iii) a purchase, tender or exchange offer made to and accepted by the holders
of more than the 50% of the outstanding shares of Common Stock.

16 

--------------------------------------------------------------------------------

(b) Assumption Upon Change of Entity Transaction. The Company shall not, so long
as any of the Debentures remain outstanding, enter into or be party to a Change
of Entity Transaction unless any Person purchasing the Company’s assets or
Common Stock, or any successor entity resulting from such Change of Entity
Transaction (in each case, an “Successor Entity”), assumes (an “Assumption”) in
writing all of the obligations of the Company under the Debenture and the other
Transaction Documents in accordance with the provisions of this Section 4(b)
pursuant to written agreements in form and substance reasonably satisfactory to
the Required Holders and reasonably approved by the Required Holders prior to
such Change of Entity Transaction, including agreements to deliver to each
holder of Debentures in exchange for such Debentures a security of the Successor
Entity evidenced by a written instrument substantially similar in form and
substance to the Debenture, including, without limitation, having a principal
amount and interest rate equal to the principal amount and Interest rate of the
Debentures held by such holder, having similar conversion rights as the
Debentures (including but not limited to a similar Conversion Price and similar
Conversion Price adjustment provisions) and having similar priority to the
Debentures, and reasonably satisfactory to the Required Holders. Upon the
occurrence of any Change of Entity Transaction, the Successor Entity shall
succeed to, and be substituted for (so that from and after the date of such
Change of Entity Transaction, the provisions of the Debenture referring to the
"Company" shall refer instead to the Successor Entity), and may exercise every
right and power of the Company and shall assume all of the obligations of the
Company under the Debenture with the same effect as if such Successor Entity had
been named as the Company herein. Upon consummation of a Change of Entity
Transaction, the Successor Entity shall deliver to the Holder confirmation that
there shall be issued upon conversion or redemption of the Debentures at any
time after the consummation of the Change of Entity Transaction, in lieu of the
shares of Common Stock (or other securities, cash, assets or other property)
issuable upon the conversion of the Debentures prior to such Change of Entity
Transaction, such shares of publicly traded common stock (or their equivalent)
of the Successor Entity, as adjusted in accordance with the provisions of the
Debenture. The provisions of this Section shall apply similarly and equally to
successive Change of Entity Transactions and shall be applied without regard to
any limitations on the conversion of the Debenture. The requirements of this
Section 4(b) are referred to herein as the “Assumption Requirements.”

(c) Notice of Transaction. At least thirty (30) days prior to the consummation
of a Major Transaction or Change of Entity Transaction, but not prior to the
public announcement of such transaction, the Company shall deliver written
notice thereof via facsimile and overnight courier to the Holder (a "Transaction
Notice"), which notice shall specify the nature and terms of the proposed
transaction (including notice of whether or not such transaction constitutes a
Major Transaction) and nature of the Successor Entity (if any). For purposes of
clarification, notwithstanding the Holder’s receipt of a Transaction Notice, the
Holder shall retain its right to convert this Debenture into common stock up
through the consummation of the closing of such Major Transaction.

(d) Redemption Right Upon Major Transaction. At any time during the period
beginning after the Holder's receipt of a Transaction Notice and ending on the
Trading Day five (5) Business Days prior to the consummation of such Major
Transaction, the Holder may require the Company to redeem (a “Redemption Upon
Major Transaction”) all or any portion of the Holder’s Debenture by delivering
written notice thereof ("Major Transaction Redemption Notice") to the Company,
which Major Transaction Redemption Notice shall indicate the aggregate principal
amount of Debentures (the “Redemption Principal Amount”) that the Holder is
electing to be redeemed. Unless otherwise indicated by the Holder to the Company
in writing, in the event that the holder does not provide a Major Transaction
Redemption Notice to the Company, the Holder shall be deemed to have delivered a
Major Transaction Redemption Notice, on the last day such notice is allowable,
requiring the Company to redeem 100% of the Holder’s Debenture. The Redemption
Principal Amount of Debentures subject to redemption pursuant to this Section
4(d) shall be redeemed by the Company in cash equal to the sum of the Redemption
Principal Amount being redeemed and any accrued and unpaid Interest with respect
to such Redemption Principal Amount, and any other Required Cash Payments (such
amounts in addition to the Redemption Principal Amount are referred to herein as
the “Supplementary Amounts”).

17 

--------------------------------------------------------------------------------

(e) Escrow; Payment of Major Transaction Redemption Price. The Company shall not
effect a Major Transaction in the event that the Holder has delivered (or is
deemed to have delivered) a Major Transaction Redemption Notice unless the
Company shall first place, or shall cause the Successor Entity to place, into an
escrow account with an independent escrow agent, at least three (3) Business
Days prior to the closing the Major Transaction (the “Major Transaction Escrow
Deadline”), an amount equal to the Major Transaction Redemption Price.
Concurrently upon closing of any Major Transaction, the Company shall pay or
shall instruct the escrow agent to pay the Major Transaction Redemption Price to
the Holder, which payment shall constitute a Redemption Upon Major Transaction
of the Debenture.

(f) Injunction. In the event that the Company attempts to consummate a Major
Transaction for which the Holder has delivered (or is deemed to have delivered)
a Major Transaction Redemption Notice without placing the Major Transaction
Redemption Price in escrow in accordance with subsection (e) above or without
payment of the Major Transaction Redemption Price to the Holder upon
consummation of such Major Transaction, the Investor shall have the right to
apply for an injunction in any state or federal courts sitting in the City of
New York, borough of Manhattan to prevent the closing of such Major Transaction
until the Major Transaction Redemption Price is paid to the Holder, in full.

(g) Mechanics of Redemptions Upon Major Transactions. Redemptions required by
this Section 4 shall be made in accordance with the provisions of Section 12 and
shall have priority to payments to shareholders in connection with a Major
Transaction. To the extent redemptions required by this Section 4(g) are deemed
or determined by a court of competent jurisdiction to be prepayments of the
Debenture by the Company, such redemptions shall be deemed to be voluntary
prepayments. Notwithstanding anything to the contrary in this Section 4, until
the Major Transaction Redemption Price (together with any Supplementary Amounts
thereon) is paid in full, the Redemption Principal Amount submitted for
redemption under this Section and the Supplementary Amounts may be converted (a
“Major Transaction Conversion”), in whole or in part, by the Holder into shares
of Common Stock upon written notice (“Major Transaction Conversion Notice”) to
the Company (or the Successor Entity, if applicable), or in the event the
Conversion Date is after the consummation of a Change of Entity Transaction (as
defined above), into shares of publicly traded common stock (or their
equivalent) of the Successor Entity pursuant to Section 4(b), if applicable.
Unless otherwise indicated by the Holder in the applicable Notice of Conversion,
any principal amount of this Debenture converted during the period from the date
of the actual (or deemed) Major Transaction Redemption Notice until the date the
Major Transaction Redemption Price is paid in full shall be considered to be a
conversion (instead of a Redemption) of a portion of the Debenture that would
have been subject to such Redemption, and any amounts of this Debenture
converted from time to time during such period shall be converted in full into
Common Stock at the Conversion Price then in effect, and the dollar amount so
converted into Common Stock shall be deducted from the Redemption Principal
Amount (as defined above) and any Supplementary Amounts that are subject to such
redemption.

18 

--------------------------------------------------------------------------------

Section 5. Effect of Certain Events.

(a) Participation. The Holder, as the holder of the Debenture, shall be entitled
to receive such dividends paid and distributions made to the holders of Common
Stock to the same extent as if the Holder had completely converted the Debenture
into Common Stock (without regard to any limitations on Conversion herein or
elsewhere and without regard to whether or not a sufficient number of shares are
authorized and reserved to effect any such exercise and issuance) and had held
such shares of Common Stock on the record date for such dividends and
distributions. Payments under the preceding sentence shall be made concurrently
with the dividend or distribution to the holders of Common Stock.

(b) Voting Rights. The Holder shall obtain common shareholder voting rights with
respect to the number of shares of Common Stock held by the Holder at any given
time (subject to the Beneficial Ownership Limitations).

(c) Rights Upon Issuance of Purchase Rights. If at any time the Company grants,
issues or sells any Options, Convertible Securities or rights to purchase
shares, warrants, securities or other property pro rata to the record holders of
any class of Common Shares (the “Purchase Rights”), then the Holders will be
entitled to acquire, upon the terms applicable to such Purchase Rights, the
aggregate Purchase Rights which such Holder could have acquired if such Holder
had held the number of Common Shares acquirable upon complete Conversion of the
Debenture (without taking into account any limitations or restrictions on the
convertibility of the Debenture) immediately before the date on which a record
is taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of Common Shares are to
be determined for the grant, issue or sale of such Purchase Rights.

Section 6. Adjustment Upon Issuance of Shares of Common Stock or Common Stock
Equivalents and Certain Other Events; Notice of Adjustment; Notice Failure
Adjustment.

19 

--------------------------------------------------------------------------------

(a) Subsequent Equity Sales. If, at any time while this Debenture is
outstanding, the Company or any Subsidiary, as applicable, sells or grants any
option to purchase or sells or grants any right to reprice, or otherwise
disposes of or issues (or announces any sale, grant or any option to purchase or
other disposition), any Common Stock or Common Stock Equivalents entitling any
Person to acquire shares of Common Stock at an effective price per share that is
lower than the then Conversion Price (such lower price, the “Base Conversion
Price” and such issuances, collectively, a “Dilutive Issuance”) (if the holder
of the Common Stock or Common Stock Equivalents so issued shall at any time,
whether by operation of purchase price adjustments, reset provisions, floating
conversion, exercise or exchange prices or otherwise, or due to warrants,
options or rights per share which are issued in connection with such issuance,
be entitled to receive shares of Common Stock at an effective price per share
that is lower than the Conversion Price, such issuance shall be deemed to have
occurred for less than the Conversion Price on such date of the Dilutive
Issuance), then the Fixed Conversion Price shall be reduced, but not increased
(each such reduction is referred to as a “Subsequent Issuance Adjustment,” and
all such reductions are collectively referred to as the “Subsequent Issuance
Adjustments”) to equal the Base Conversion Price. Such adjustment shall be made
whenever such Common Stock or Common Stock Equivalents are issued. If the
Company issues Variable Equity Securities (as defined in Section 4(d)(ii) of the
Securities Purchase Agreement), despite the prohibition set forth in the
Investment Agreement, the Company shall be deemed to have issued Common Stock or
Common Stock Equivalents at the lowest possible conversion price at which such
securities may be converted or exercised. The Company shall notify the Holder in
writing, no later than 1 Business Day following the issuance of any Common Stock
or Common Stock Equivalents subject to this Section 6(a), indicating therein the
applicable issuance price, or applicable reset price, exchange price, conversion
price and other pricing terms (such notice, the “Dilutive Issuance Notice”). For
purposes of clarification, whether or not the Company provides a Dilutive
Issuance Notice pursuant to this Section 6(a), upon the occurrence of any
Dilutive Issuance, the Holder is entitled to receive a number of Conversion
Shares based upon the Base Conversion Price on or after the date of such
Dilutive Issuance, regardless of whether the Holder accurately refers to the
Base Conversion Price in the Notice of Conversion.

(b) Record Date. If the Company takes a record of the holders of shares of
Common Stock for the purpose of entitling them (i) to receive a dividend or
other distribution payable in shares of Common Stock, Options or in Convertible
Securities or (ii) to subscribe for or purchase shares of Common Stock, Options
or Convertible Securities, then such record date will be deemed to be the date
of the issue or sale of the shares of Common Stock deemed to have been issued or
sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase, as the case may be.

(c) Subsequent Rights Offerings. If the Company, at any time prior to the date
that all of the Debentures have been converted, redeemed or otherwise satisfied
in accordance with their terms, shall issue rights, options or warrants to all
holders of Common Stock (and not to Holders) entitling them to subscribe for or
purchase shares of Common Stock at a price per share (the “Base Rights Offering
Price”) that is lower than the Conversion Price then in effect, then the
Conversion Price shall be reduced (but not increased) to the Base Rights
Offering Price. Such adjustment shall be made whenever such rights or warrants
are issued, and shall become effective immediately after the record date for the
determination of stockholders entitled to receive such rights, options or
warrants. No adjustment shall be made hereunder if such adjustment would result
in an increase of the Conversion Price then in effect.

20 

--------------------------------------------------------------------------------

(d) Pro Rata Distributions. If the Company, at any time prior to the date that
all of the Debentures have been converted, redeemed or otherwise satisfied in
accordance with their terms, distributes to all holders of Common Stock (and not
to the Holders) a promissory note or notes or other debt or equity securities or
rights or warrants to subscribe for or purchase any security (other than the
Common Stock, which shall be subject to Section 6(a) – 6(d) above), then in each
such case the Conversion Price shall be adjusted by multiplying such Conversion
Price in effect immediately prior to the record date fixed for determination of
stockholders entitled to receive such distribution by a fraction of which the
denominator shall be the VWAP determined as of the record date mentioned above,
and of which the numerator shall be such VWAP on such record date less the then
fair market value at such record date of the portion of such assets or evidence
of indebtedness so distributed applicable to 1 outstanding share of the Common
Stock as determined by the Board of Directors of the Company in good faith. In
either case the adjustments shall be described in a statement delivered to the
Holder describing the portion of assets or promissory note or notes or other
debt or equity securities so distributed or such subscription rights applicable
to 1 share of Common Stock. Such adjustment shall be made whenever any such
distribution is made and shall become effective immediately after the record
date mentioned above.

(e) Subdivision or Combination of Common Stock. If the Company at any time
subdivides (by any stock split, stock dividend, recapitalization,
reorganization, reclassification or otherwise) the shares of Common Stock
acquirable hereunder into a greater number of shares, then, after the date of
record for effecting such subdivision, the Conversion Price in effect
immediately prior to such subdivision will be proportionately reduced. If the
Company at any time combines (by reverse stock split, recapitalization,
reorganization, reclassification or otherwise) the shares of Common Stock
acquirable hereunder into a smaller number of shares, then, after the date of
record for effecting such combination, the Fixed Conversion Price in effect
immediately prior to such combination will be proportionately increased.

(f) Notice of Dilutive Issuances and Adjustments; Notice Failure Adjustment. The
Company shall notify the Holder in writing, no later than one (1) Business Day
following any Dilutive Issuance, indicating therein the applicable issuance
price, or applicable reset price, exchange price, conversion price, exercise
price and other pricing terms (such notice, the “Dilutive Issuance Notice”). In
the event that the Company fails to provide the Holder with a Dilutive Issuance
Notice within five (5) Business Days of any Dilutive Issuance (the “Dilutive
Issuance Notice Deadline”), the Conversion Price shall be permanently reduced
(but not increased) on the Dilutive Issuance Notice Deadline, and on the same
day of each calendar month thereafter until such notice is given (each, a
“Notice Failure Adjustment Date”), or in each case if not a business day, then
on the next business day (each, a “Notice Failure Adjustment”) to a price equal
to the lesser of (a) the Conversion Price then in effect or (b) 100% of the VWAP
for five (5) trading day period immediately preceding the applicable Notice
Failure Adjustment Date (collectively, the “Notice Failure Adjustment Price”).

21 

--------------------------------------------------------------------------------

For purposes of clarification, whether or not the Company provides a Dilutive
Issuance Notice pursuant to this Section 6(f), upon the occurrence of any
Dilutive Issuance, the Holder is entitled to receive a number of Conversion
Shares based upon the Conversion Price (as adjusted) on or after the date of
such Dilutive Issuance, as applicable, regardless of whether the Holder
accurately refers to the Conversion Price (as adjusted) in the Notice of
Conversion. Whenever the Conversion Price is adjusted pursuant to this Section 6
or otherwise, the Company shall promptly mail to the Holder a notice (a
“Conversion Price Adjustment Notice”) setting forth the Conversion Price after
such adjustment and setting forth a statement of the facts requiring such
adjustment. For purposes of clarification, whether or not the Company provides a
Conversion Price Adjustment Notice pursuant to this Section 6(f), upon the
occurrence of any event that leads to an adjustment of the Conversion Price, the
Holders are entitled to receive a number of Conversion Shares based upon the new
Conversion Price, as adjusted, for Conversions occurring on or after the date of
such adjustment, regardless of whether a Holder accurately refers to the
adjusted Conversion Price in the Notice of Conversion.

(g) Notice to Allow Conversion by Holder. If (i) the Company shall declare a
dividend (or any other distribution in whatever form) on the Common Stock, (ii)
the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (iii) the Company shall authorize the granting
to all holders of the Common Stock of rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (iv) the
approval of any stockholders of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, of any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property or (v) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
filed at each office or agency maintained for the purpose of conversion of this
Debenture, and shall cause to be delivered to the Holder at its last address as
it shall appear upon the Debenture Register, at least 20 calendar days prior to
the applicable effective date hereinafter specified, a notice stating (x) the
date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange, provided that the
failure to deliver such notice or any defect therein or in the delivery thereof
shall not affect the validity of the corporate action required to be specified
in such notice. The Holder is entitled to convert this Debenture during the
20-day period commencing on the date of such notice through the effective date
of the event triggering such notice.

22 

--------------------------------------------------------------------------------

Section 7. Automatic Redemption at End of Term.

The outstanding principal amount of any Debenture that has not been submitted
for Conversion into Common Stock and has not been subjected to a Default Notice
by 6 p.m., New York City time, on the Maturity Date (the “Automatic Redemption
Date”), shall be automatically redeemed (“Automatic Redemption”) for a
redemption price, in cash, equal to the outstanding principal amount of this
Debenture and other Required Cash Payments (the “Automatic Redemption Amount”).
The Automatic Redemption Amount shall be due and payable within five (5) Trading
Days of the Automatic Redemption Date (the “Automatic Redemption Due Date”). For
purposes of clarity, the Company shall pay the Automatic Redemption Amount in
cash, and shall not have the option of paying the Automatic Redemption Amount in
shares of Common Stock. At the Company’s option, at maturity the Company may pay
the accrued and unpaid interest on the Debenture either (i) in cash, or (ii)
assuming such payment is made by the Automatic Redemption Due Date, by
delivering a number of shares (“Interest Payment Shares,” which shall also be
considered to be “Conversion Shares” for purposes of the share reservation
requirements and legend removal requirements) to the Holder equal to the amount
of the unpaid interest divided by the Interest Conversion Price.

Section 8. Senior Debt; Secured Obligation.

(a) Senior Debt; Priority. The Debentures shall constitute senior secured debt
of the Company and shall be secured by all assets of the Company and its
subsidiaries. Upon issuance of the Debentures, the Debentures shall be senior to
all other outstanding Indebtedness of the Company as to right of payment and as
to security in the Company’s assets and, prior to the Closing of this Debenture,
the Company shall have obtained a signed subordination agreement to such effect
from each holder of indebtedness that is secured against any assets of the
Company. All future debt issued by the Company or any Subsidiary shall be
subordinated and junior to the Debentures as to right of payment and as to
security in the Company’s assets. Neither the Company nor any Subsidiary shall,
without the written permission of the Holder, issue any other debt that is
senior to, or pari passu with, the Debentures as to right of payment or as to
security in the Company’s assets. From the Original Issue Date of the Debentures
through the date that all of the Debentures have been paid in full or converted
in full, before entering into, or permitting any Subsidiary to enter into, any
future debt with a third party, the Company shall first obtain a subordination
agreement, satisfactory to Holder, from the proposed debt holder.

(b) Secured Obligation. The obligations of the Company under this Debenture are
secured by all assets of the Company and its Subsidiaries pursuant to the
Security Agreement (“Security Agreement”) of date even herewith, between the
Company, certain of the Subsidiaries of the Company and the Holder.

23 

--------------------------------------------------------------------------------

(c) Release of Security Interest. All of the Investor’s Security Interests
against the assets of the Company and its Subsidiaries shall automatically be
released on the Lien Release Date, and the Investor agrees to file all necessary
documents evidencing such automatic release within ten (10) Business Days
following the Lien Release Date. For purposes hereof, the “Lien Release Date”
shall mean the date upon which the total aggregate dollar volume of Common Stock
that has traded on the Company’s Principal Market during all Trading Days that
have occurred from the Trading Day immediately following the Conversion Share
Liquidity Date (as defined below) through such Lien Release Date equals or
exceeds the quotient obtained when (i) the Original Principal Amount of the
Debenture plus all accrued and unpaid interest, is divided by (ii) 0.15. For
purposes hereof, “Conversion Share Liquidity Date” shall mean the date after
which the Conversion Shares issued or issuable upon conversion of this Debenture
can be sold under Rule 144 without conditions or volume restrictions.

Section 9. Certain Negative Covenants; Misc. Without the prior written consent
of the Required Holders, for so long as any of the Debentures remain
Outstanding, the Company shall not, and shall not permit any of its Subsidiaries
to, directly or indirectly:

(a) (i) pay, declare or set apart for such payment, any dividend or other
distribution (whether in cash, property or other securities) on shares of
capital stock or (ii) directly or indirectly or through any Subsidiary of the
Company make any other payment or distribution in respect of its capital stock.
For purposes hereof, each Debenture or any portion thereof shall be deemed to be
“Outstanding” until such time as it has been converted, redeemed or otherwise
satisfied in accordance with its terms.

(b) redeem, repay, repurchase or otherwise acquire (whether for cash or in
exchange for property or other securities or otherwise) in any one transaction
or series of related transactions any shares of capital stock of the Company or
any warrants, rights or options to purchase or acquire any such shares, other
than as to the Conversion Shares as permitted under the Transaction Documents.

(c) by amendment of its charter documents, including but not limited to the
Articles of Incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities, or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of the Debenture, and will at all times in good faith carry out all of
the provisions of the Debenture and take all action as may be required to
protect the rights of the Holder of the Debenture.

(d) enter into, create, incur, assume or suffer to exist any mortgage, lien,
pledge, charge, security interest or other encumbrance upon or in any property
or assets (including accounts and contract rights) owned by the Company or any
of its Subsidiaries (collectively, "Liens") of any kind, on or with respect to
any of its property or assets now owned or hereafter acquired or any interest
therein or any income or profits therefrom, that is senior to, or pari passu
with, the Debenture, unless the Company shall have first obtained a
subordination agreement relating to any such Lien, executed by the Investor and
the lender of the funds underlying such proposed Lien, whereby the lender agrees
that such Lien shall be junior and subordinate to Investor’s lien on the
Company’s assets (after which such Lien shall be considered a “Permitted Lien”);

24 

--------------------------------------------------------------------------------

(e) enter into any transaction with any Affiliate (as defined in the Securities
Purchase Agreement) of the Company, except with respect to standard employment
arrangements with officers and directors and employees of the Company;

(f) redeem, defease, repurchase, repay or make any payments in respect of, by
the payment of cash or cash equivalents (in whole or in part, whether by way of
open market purchases, tender offers, private transactions or otherwise), all or
any portion of any Indebtedness, whether by way of payment in respect of
principal of (or premium, if any) or interest on such Indebtedness, if at the
time such payment is due or is otherwise made or after giving effect to such
payment, an event constituting, an Event of Default has occurred and is
continuing;

(g) make any payment on any indebtedness owed to officers, directors or
Affiliates, except with respect to payments pursuant to existing employment
arrangements with such officers, directors or Affiliates; or

(h) enter into any agreement with respect to any of the foregoing.

Section 10. Events of Default.

Unless waived by the Required Holders, each of the following events shall be
considered to be an "Event of Default":

(a) Failure to Make Cash Payments When Due. The Company fails to pay (each, a
“Payment Failure”) any cash payments due to the Holder under the terms of this
Debenture when due under this Debenture, whether on an interest payment due
date, at maturity, upon mandatory prepayment, upon acceleration, upon an Event
of Failure, or upon any Redemption or otherwise or fails to pay any Liquidated
Damages or other cash payments that are due and owing under this Debenture, the
Securities Purchase Agreement, or any other Transaction Document when due,
including but not limited to all accrued and unpaid Interest and Redemption
Amounts, and accrued and unpaid Interest thereon (each cash payment referred to
above is referred to as a “Required Cash Payment”), or fails to pay any late
fees accrued on any of the above, and such Payment Failure continues for a
period of ten (10) Business Days after receipt of written notice of such Payment
Failure; or

(b) Conversion and Delivery of the Shares. The Company (i) fails to issue and
deliver shares of Common Stock to the Holder upon exercise by the Holder of the
Conversion Rights of the Holder in accordance with the terms of this Debenture
by the tenth (10th) Business Day after the Conversion Date, or (ii) fails for a
period of ten (10) Business days to transfer or cause its Transfer Agent to
transfer (electronically or in certificated form) any certificate for shares of
Common Stock issued or issuable to the Holder upon Conversion of the Debenture
as and when required by the terms of this Debenture; or

25 

--------------------------------------------------------------------------------

(c) Breach of Covenants. The Company breaches any representation, warranty,
covenant or other term or condition of this Debenture, the Securities Purchase
Agreement or any of the other Transaction Documents in any material respect, and
such breach is not cured by the earlier to occur of (i) ten (10) Trading Days
after written notice of such breach to the Company from the Holder; or

(d) Breach of Representations and Warranties. Any representation or warranty of
the Company made herein, in any of the Transaction Documents or in any
agreement, statement or certificate given in writing pursuant hereto (including,
without limitation, pursuant to the Securities Purchase Agreement, the
Registration Rights Agreement, the Security Agreement), shall be false or
misleading in any material respect when made and the breach of which has a
material adverse effect on the rights of the Holder with respect to this
Debenture, the Securities Purchase Agreement, the Registration Rights Agreement,
the Security Agreement; or

(e) Receiver or Trustee. The Company or any Subsidiary of the Company shall make
an assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business, or such a receiver or trustee shall otherwise be
appointed; or

(f) Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings for relief under any bankruptcy law or any law
for the relief of debtors shall be instituted by or against the Company or any
"significant Subsidiary" (as defined in Rule 1-02(w) of Regulation S-X
promulgated under the 1933 Act) of the Company, or the Company or any
Significant Subsidiary shall otherwise be subject to a Bankruptcy Event; or

(g) Delisting of Common Stock. A Delisting Event (as defined below) occurs and
remains uncured for a period of 10 Trading days, where a “Delisting Event” means
that the Common Stock is not listed or traded with an Approved Primary Market;
or

(h) Failure to Authorize and Reserve Common Stock. The Holder's Reserved Share
Allocation is less than the number of shares of Common Stock that the Holder
would be entitled to receive upon a conversion of the full Conversion Amount of
this Debenture (without regard to any Beneficial Ownership Limitations on
conversion set forth in Section 3(a)(ii) or otherwise), and such shortfall is
not cured within ten (10) Business Days; or

(i) Legend Removal Failure. A Legend Removal Failure (as defined below) occurs
and remains uncured for a period of ten (10) Business days, where “Legend
Removal Failure” means a failure by the Company (other than due to a delay
caused by a third party over whom the Company has no control, provided that the
Company has duly and timely instructed such third party to timely deliver the
shares free from legends as and when required in this Agreement) to issue
Conversion Shares or Payment Shares without restrictive legends or to remove
restrictive legends from Conversion Shares, Interest Payment Shares, Commitment
Shares (as defined in the Securities Purchase Agreement), Fee Shares (as defined
in the Securities Purchase Agreement) or Payment Shares when so required (or to
withdraw any stop transfer instructions in respect thereof), in each case
pursuant to Section 3(e) hereof, Section 9.10(iii) of the Securities Purchase
Agreement or otherwise pursuant to this Debenture, the Securities Purchase
Agreement or any of the other Transaction Documents; or

26 

--------------------------------------------------------------------------------

(j) Corporate Existence; Major Transaction. The Company has effected a Major
Transaction without paying the Major Transaction Redemption Price to the Holder
pursuant to Section 4(d) in the event the Holder delivered (or is deemed to have
delivered) a Major Transaction Redemption Notice or, if the Holder did not elect
a Redemption Upon Major Transaction (if applicable), the Company has failed to
meet the Assumption Requirements of Section 4(b) prior to effecting a Change of
Entity Transaction; or

(l) Security; Impermissible Liens. Any security interest in the Collateral (as
defined in the Security Agreement) ceases to be in effect or properly perfected
as and when required by the terms of this Debenture or the Security Agreement,
or the Company creates or suffers to exist any Lien upon any of its properties,
except for Permitted Liens; or

(m) Cross-Default. A default in the payment when due on any Indebtedness of the
Company in excess of $100,000, in the aggregate; or

(n) Litigation. A judgment is rendered against the Company for an amount in
excess of $100,000.

Section 11. Mandatory Redemption; Posting of Bond.

(a) Mandatory Redemption. If any Events of Default shall occur then, upon the
occurrence and during the continuation of any Event of Default, at the option of
the Holder, such option exercisable through the delivery of written notice to
the Company by such Holders (the "Default Notice"), the Debenture shall become
immediately due and payable and the Company shall pay to the Holder (a
“Mandatory Redemption”), in full satisfaction of its obligations hereunder, an
amount (such amount referred to herein as the "Default Amount" or the “Mandatory
Redemption Amount”) equal to the greater of (i) and (ii) immediately below:

(i) the Mandatory Redemption Premium, multiplied by the sum (such sum of (x),
plus (y), plus (z) immediately below shall be referred to herein as the "Default
Conversion Sum") of

27 

--------------------------------------------------------------------------------

(x) the aggregate outstanding principal amount of this Debenture, PLUS

(y) all accrued and unpaid Interest thereon for the period beginning on the
Original Issue Date and ending on the date of payment of the Default Amount (the
"Default Payment Date"), PLUS

(z) all accrued and unpaid Liquidated Damages and other Required Cash Payments,
if any,

and

(ii) the Conversion Value of the Default Conversion Sum to be prepaid, where
”Conversion Value” means

(x) the Default Conversion Sum divided by the Conversion Price in effect on the
date that the Company pays the Default Amount;

MULTIPLIED BY

(y) the greater of (i) the Market Price (as defined herein) for the Common Stock
on the Default Notice Date or (ii) the Market Price on the date that the Company
pays the Default Amount.

After an Event of Default occurs, the Conversion Price shall be permanently
decreased (but not increased) on the first Trading Day of each calendar month
thereafter (each a “Default Adjustment Date”) until the Default Amount is paid
in full, to a price equal to the lesser of (i) the Conversion Price then in
effect, or (ii) the lowest Market Price that has occurred on any Default
Adjustment Date since the date that the Event of Default began. Notwithstanding
the occurrence of an Event of Default, Liquidated Damages and any other Required
Cash Payments shall continue to accrue. Five (5) Business Days after the
Company’s receipt of the Holder’s Default Notice (the “Default Amount Due
Date”), the Default Amount, together with all other amounts payable hereunder,
shall immediately become due and payable, all without demand, presentment or
notice, all of which hereby are expressly waived, together with all costs,
including, without limitation, legal fees and expenses, of collection, and the
Holder shall be entitled to exercise all other rights and remedies available at
law or in equity. If the Company fails to pay the Default Amount by the Default
Amount Due Date, (i) the Conversion Price shall be permanently decreased (but
not increased)(each, a “Default Adjustment”) on the first Trading Day of each
calendar month thereafter (each a “Default Adjustment Date”) until the Default
Amount is paid in full, to a price equal to the lesser of (x) 90% of the
Conversion Price in effect on the first such Default Adjustment Date, or (y) the
lowest Market Price that has occurred on any Default Adjustment Date since the
date that the Event of Default began and (ii) at any time thereafter, the Holder
shall have the right at any time, and from time to time, so long as the Company
remains in default (and so long and to the extent that there are sufficient
authorized shares), to require the Company, upon written notice (“Default
Conversion Notice”) (which may be given one or more times, from time to time
anytime after the Default Amount Due Date), to immediately issue, in lieu of all
or any specified portion (the “Specified Portion”) of the unpaid portion (the
“Unpaid Portion”) of the Default Amount (together with any Late Payment Fees
accrued thereon), a number of shares (the “Default Shares”) of Common Stock,
subject to the Beneficial Ownership Limitation then in effect, equal to the
Specified Portion of the Default Amount (together with any accrued Late Payment
Fees thereon) divided by the Conversion Price in effect on the date such shares
are issued to the Holder, PROVIDED THAT, the Holder may require that such
payment of shares be made in one or more installments at such time and in such
amounts as Holder chooses. The Default shares are due within five (5) Business
Days of the date that the Holder delivers a Default Conversion Notice to the
Company (the “Default Share Delivery Deadline”).

28 

--------------------------------------------------------------------------------

To the extent redemptions required by this Section 11 are deemed or determined
by a court of competent jurisdiction to be prepayments of the Debenture by the
Company, such redemptions shall be deemed to be voluntary prepayments. If the
Company is unable to redeem all of the Debenture submitted for redemption, the
Company shall redeem a pro rata amount from each Holder based on the principal
amount of the Debenture submitted for redemption by such Holder relative to the
total principal amount of Debentures submitted for redemption by all Holders.
The parties hereto agree that in the event of the Company's redemption of any
portion of the Debenture under this Section 11, the Holder's damages would be
uncertain and difficult to estimate because of the parties' inability to predict
future interest rates and the uncertainty of the availability of a suitable
substitute investment opportunity for the Holder. Accordingly, any Mandatory
Redemption Amount due under this Section 11 is intended by the parties to be,
and shall be deemed, a reasonable estimate of the Holder's actual loss of its
investment opportunity and not as a penalty.

The Holder shall not be entitled to receive Default Shares on a given date if
and to the extent that such issuance would cause the Beneficial Ownership
Limitation then in effect to be exceeded. If and to the extent that the issuance
of Default Shares with respect to a given Specified Portion would result in a
violation of the Beneficial Ownership Limitation, then that particular Specified
Portion shall be automatically reduced to a value that would cause the number of
Default Shares to be issued to equal the Maximum Percentage, and the amount of
such reduction shall be added back to the Unpaid Portion of the Default Amount.

Upon the payment in full of the Mandatory Redemption Amount, the Holder shall
promptly surrender this Debenture to or as directed by the Company (or, if
applicable, shall submit a signed notice that such Debenture has been lost,
stolen or destroyed). In connection with such acceleration described herein, the
Holder need not provide, and the Company hereby waives, any presentment, demand,
protest or other notice of any kind, and the Holder may immediately and without
expiration of any grace period enforce any and all of its rights and remedies
hereunder and all other remedies available to it under applicable law. Such
acceleration may be rescinded and annulled by Holder at any time prior to
payment hereunder and the Holder shall have all rights as a holder of the
Debenture until such time, if any, as the Holder receives full payment pursuant
to this Section 11. No such rescission or annulment shall affect any subsequent
Event of Default or impair any right consequent thereon.

29 

--------------------------------------------------------------------------------

(b) Posting of Bond. In the event that any Event of Default occurs hereunder or
any Event of Default occurs under any of the Transaction Documents (as defined
in the Securities Purchase Agreement), then the Company may not raise as a legal
defense (in any Lawsuit, as defined below, or otherwise) or justification to
such Event of Default any claim that such Holder or anyone associated or
affiliated with such Holder has been engaged in any violation of law, unless the
Company has posted a surety bond (a “Surety Bond”) for the benefit of such
Holder in an amount equal to the aggregate Surety Bond Value (as defined below)
of all of the Holder’s Debenture (the “Bond Amount”), which Surety Bond shall
remain in effect until the completion of litigation of the dispute and the
proceeds of which shall be payable to such Holder to the extent Holder obtains
judgment.

For purposes hereof, a “Lawsuit” shall mean any lawsuit, arbitration or other
dispute resolution filed by either party herein pertaining to any of the
Transaction Documents (as defined in the Securities Purchase Agreement).

“Debenture Market Value” shall mean the outstanding principal amount of this
Debenture, plus any accrued and unpaid Interest, and other Required Cash
Payments, divided by the lowest Conversion Price in effect at any time during
the period between the applicable Event of Default and the filing of the Surety
Bond required by this subsection (the “Surety Bond Pricing Period”), all
multiplied by the highest Closing Price during the Surety Bond Pricing Period.

“Surety Bond Value,” for each Debenture, shall mean 100% of the highest
Debenture Market Value (as defined above) of each of the Holder’s Debenture
(where, in each case, such highest market value represents the highest value
determined during the period from the date of the subject Event of Default
through the Trading Day preceding the date that such Surety Bond goes into
effect).

(c) Injunction and Posting of Bond. In the event that the Event of Default
referred to in subsection 11(b) above pertains to the Company’s failure to
deliver unlegended shares of Common Stock to the Holder pursuant to a Debenture
Conversion, legend removal request, or otherwise, the Company may not refuse
such unlegended share delivery based on any claim that such Holder or any one
associated or affiliated with such Holder has been engaged in any violation of
law, unless an injunction from a court, on prior notice to Holder, restraining
and or enjoining Conversion of all or part of said Debenture shall have been
sought and obtained by the Company and the Company has posted a Surety Bond for
the benefit of such Holder in the amount of the Bond Amount (as described
above), which bond shall remain in effect until the completion of litigation of
the dispute and the proceeds of which shall be payable to such Holder to the
extent Holder obtains judgment.

30 

--------------------------------------------------------------------------------

(d) Redemption by Other Holders. Upon the Company's receipt of notice from any
of the holders of the Other Debentures for redemption or repayment as a result
of an event or occurrence of an Event of Default or a Major Transaction (each,
an "Other Redemption Notice"), the Company shall immediately, but no later than
one (1) Business Day of its receipt thereof, forward to the Holder by facsimile
a copy of such notice. If the Company receives a Redemption Notice and one or
more Other Redemption Notices, during the seven (7) Business Day period
beginning on and including the date which is three (3) Business Days prior to
the Company's receipt of the Holder's Redemption Notice and ending on and
including the date which is three (3) Business Days after the Company's receipt
of the Holder's Redemption Notice and the Company is unable to redeem all
principal, interest and other amounts designated in such Redemption Notice and
such Other Redemption Notices received during such seven (7) Business Day
period, then the Company shall redeem a pro rata amount from each holder of the
Debentures (including the Holder) based on the principal amount of the
Debentures submitted for redemption pursuant to such Redemption Notice and such
Other Redemption Notices received by the Company during such seven (7) Business
Day period.

Section 12. Holder’s Redemptions.

(a) Mechanics of Holder’s Redemptions. In the event that the Holder has
delivered (or is deemed to have delivered) a Major Transaction Redemption Notice
to the Company pursuant to Section 4(d) or a Default Notice pursuant to Section
11(a), respectively (each, a “Redemption Notice”), the Holder shall promptly
submit this Debenture to the Company. In the event of a redemption of less than
all of the outstanding principal amount of this Debenture, the Company shall
promptly cause to be issued and delivered to the Holder a new Debenture
representing the outstanding principal amount which has not been redeemed.

(b) Maximum Interest Rate. To the extent that the redemption premium for any
Redemption is deemed to constitute a payment of interest under applicable law,
the amount of such premium shall not exceed the maximum rate permitted by
applicable law.

Section 13. Late Payment Fees.

Any accrued amount under the Transaction Documents, whether principal, Interest,
a Redemption Amount, Default Amount, or otherwise, which is not paid when within
five (5) Business Days of the date due shall result in a late charge being
incurred and payable by the Company in an amount equal to interest on such
amount at the rate of eighteen (18%) per annum or the maximum rate permitted by
applicable law which shall accrued from the date such amount was due until the
same is paid in full ("Late Payment Fees").

31 

--------------------------------------------------------------------------------

Section 14. Liquidated Damages; Injunction.

(a) Payment of Liquidated Damages. The accrued Liquidated Damages for each Event
of Failure shall be paid in cash on or before the fifth (5th) day of each month
following a month in which Liquidated Damages accrued, PROVIDED that, at the
option of the Holder (by written notice to the Company), if such payments are
not paid within the time period specified, at the option of the Holder, such
payments shall be added to the outstanding principal amount of this Debenture,
in which event interest shall accrue thereon in accordance with the terms of
this Debenture and such additional principal amount shall be convertible into
Common Stock at the applicable Conversion Price in accordance with the terms of
this Debenture. Nothing herein shall limit the Holder's right to pursue actual
damages (to the extent in excess of the Liquidated Damages) for the Company's
Event of Failure, and the Holder shall have the right to pursue all remedies
available at law or in equity (including a decree of specific performance and/or
injunctive relief). The parties hereto acknowledge and agree that the sums
payable as Liquidated Damages or pursuant to a Redemption shall give rise to
liquidated damages and not penalties. The parties further acknowledge that (i)
the amount of loss or damages likely to be incurred by the Holder is incapable
or is difficult to precisely estimate, (ii) the amounts specified bear a
reasonable proportion and are not plainly or grossly disproportionate to the
probable loss likely to be incurred by the Holder, and (iii) the parties are
sophisticated business parties and have been represented by sophisticated and
able legal and financial counsel and negotiated this Agreement at arm’s length.
Liquidated Damages are in addition to any other payments that are or become due
hereunder, including but not limited to Interest Payments and any Shares that
the Holder is entitled to receive upon Conversion of this Debenture.

(b) Maximum Rate of Interest. Nothing contained herein or in any document
referred to herein or delivered in connection herewith shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest or dividends required to be paid or other charges hereunder exceed the
maximum permitted by such law, any payments in excess of such maximum shall be
credited against amounts owed by the Company to the Holder and thus refunded to
the Company.

Section 15. Miscellaneous.

(a) Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privileges. All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

32 

--------------------------------------------------------------------------------

(b) Notices. Any notice herein required or permitted to be given shall be in
writing and may be personally served or delivered by courier or sent by United
States mail and shall be deemed to have been given upon receipt if personally
served (which shall include telephone line facsimile transmission) or sent by
courier or five (5) days after being deposited in the United States mail,
certified, with postage pre-paid and properly addressed, if sent by mail. For
the purposes hereof, the address of the Holder shall be as shown on the records
of the Company; and the address of the Company shall be as follows: Attn: Amnon
Gonenne, CEO & President; MabCure, Inc., 228 Park Ave S, #15740, New York, NY
10003, Phone: 646-358-4359, Fax: +32-2 792 4634 . Both the Holder and the
Company may change the address for service by service of written notice to the
other as herein provided. The Company shall provide the Holder with prompt
written notice of all actions taken pursuant to this Debenture, including in
reasonable detail a description of such action and the reason therefore. Without
limiting the generality of the foregoing, the Company will give written notice
to the Holder (i) immediately upon any adjustment of the Conversion Price,
setting forth in reasonable detail, and certifying, the calculation of such
adjustment and (ii) at least twenty (20) days prior to the date on which the
Company closes its books or takes a record (A) with respect to any dividend or
distribution upon the Common Stock, (B) with respect to any pro rata
subscription offer to holders of Common Stock or (C) for determining rights to
vote with respect to any Major Transaction, dissolution or liquidation, provided
in each case that such information shall be made known to the public prior to or
in conjunction with such notice being provided to the Holder.

(c) Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Debenture or otherwise pursuant to the Transaction
Documents, such payment shall be made in lawful money of the United States of
America by a check drawn on the account of the Company and sent via overnight
courier service to such Person at such address as previously provided to the
Company in writing; provided that the Holder may elect to receive a payment of
cash via wire transfer of immediately available funds by providing the Company
with prior written notice setting out such request and the Holder's wire
transfer instructions. Whenever any amount expressed to be due by the terms of
this Debenture is due on any day which is not a Business Day, the same shall
instead be due on the next succeeding day which is a Business Day and, in the
case of any Interest Payment Date which is not the date on which this Debenture
is paid in full, the extension of the due date thereof shall not be taken into
account for purposes of determining the amount of Interest due on such date.

(d) Amendments. Except as otherwise expressly provided herein, the Debentures,
the Other Debentures, and any provision hereof or thereof may only be amended by
an instrument in writing signed by the Required Holders.

(e) Assignability. This Debenture shall be binding upon the Company and its
successors and assigns, and shall inure to be the benefit of the Holder and its
successors and assigns.

33 

--------------------------------------------------------------------------------

(f) Payment of Collection, Enforcement and Other Costs. If (i) this Debenture is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Debenture or to enforce the provisions of this
Debenture or (ii) there occurs any bankruptcy, reorganization, receivership of
the Company or other proceedings affecting Company creditors' rights and
involving a claim under this Debenture, then the Company shall pay the
reasonable costs incurred by the Holder for such collection, enforcement or
action or in connection with such bankruptcy, reorganization, receivership or
other proceeding, including, but not limited to, attorneys' fees and
disbursements.

(g) Governing Law; Equitable Relief. All questions concerning the construction,
validity, enforcement and interpretation of this Debenture or the Transaction
Documents shall be governed by and construed and enforced in accordance with the
internal laws of the State of Georgia, without regard to the principles of
conflicts of law thereof. Each party agrees that all legal proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement and any other Transaction Documents (whether
brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in Fulton County, Georgia. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in Fulton County, Georgia for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of any of
the Transaction Documents), and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is improper or is an inconvenient venue for such proceeding. Each
party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law. The parties hereby waive all rights to a trial by jury. If either party
shall commence an action or proceeding to enforce any provisions of the
Transaction Documents, then the prevailing party in such action or proceeding
shall be reimbursed by the other party for its reasonable attorneys’ fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.

(h) Certain Amounts. Whenever pursuant to this Debenture the Company is required
to pay an amount in excess of the principal amount of the outstanding Debenture
(or the portion thereof required to be paid at that time) plus accrued and
unpaid Interest (including but not limited to any Liquidated Damages or other
Required Cash Payments), the Company and the Holder agree that the actual
damages to the Holder from the receipt of cash payment on this Debenture may be
difficult to determine and the amount to be so paid by the Company represents
stipulated damages and not a penalty and is intended to compensate the Holder in
part for loss of the opportunity to convert this Debenture and to earn a return
from the sale of shares of Common Stock acquired upon Conversion of this
Debenture at a price in excess of the price paid for such Shares pursuant to
this Debenture. The Company and the Holder hereby agree that such amount of
stipulated damages is not plainly disproportionate to the possible loss to the
Holder from the receipt of a cash payment without the opportunity to convert
this Debenture into shares of Common Stock.

34 

--------------------------------------------------------------------------------

(i) Rule 144 Hold Period. For purposes of Rule 144, it is intended, understood
and acknowledged that the Common Stock issuable upon Conversion of this
Debenture shall be deemed to have been acquired at the time the Debenture was
originally issued. Moreover, it is intended, understood and acknowledged that
the holding period for the Common Stock issuable upon Conversion of this
Debenture shall be deemed to have commenced on the date this Debenture was
originally issued.

(j) Securities Purchase Agreement. By its acceptance of the Debenture, the
Holder agrees to be bound by the applicable terms of the Securities Purchase
Agreement.

(k) Notice of Corporate Events. Except as otherwise provided in this Debenture,
the Holder of this Debenture shall have no rights as a Holder of Common Stock
unless and only to the extent that it converts this Debenture into Common Stock.
The Company shall provide the Holder with prior notification of any meeting of
the Company's shareholders (and copies of proxy materials and other information
sent to shareholders). In the event the Company takes a record of its
shareholders for the purpose of determining shareholders who are entitled to
receive payment of any dividend or other distribution, any right to subscribe
for, purchase or otherwise acquire (including by way of merger, consolidation,
reclassification or recapitalization) any share of any class or any other
securities or property, or to receive any other right, or for the purpose of
determining shareholders who are entitled to vote in connection with any
proposed sale, lease or conveyance of all or substantially all of the assets of
the Company or any proposed liquidation, dissolution or winding up of the
Company, the Company shall mail a notice to the Holder, at least thirty (30)
days prior to the consummation of the transaction or event, for the purpose of
such dividend, distribution, right or other event, and a brief statement
regarding the amount and character of such dividend, distribution, right or
other event to the extent known at such time. The Company shall make a public
announcement of any event requiring notification to the Holder hereunder
substantially simultaneously with the notification to the Holder in accordance
with the terms of this Section 15(k).

(l) Remedies. The remedies provided in this Debenture shall be cumulative and in
addition to all other remedies available under this Debenture and the other
Transaction Documents, at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
right of the Holder right to pursue actual damages for any failure by the
Company to comply with the terms of this Debenture or the Transaction Documents.
The Company acknowledges that a breach by it of its obligations hereunder will
cause irreparable harm to the Holder, by vitiating the intent and purpose of the
transaction contemplated hereby. Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Debenture will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Debenture or the other Transaction Documents,
that the Holder shall be entitled, in addition to all other available remedies
at law or in equity, to an injunction or injunctions restraining, preventing or
curing any breach of the Debenture and the other Transaction Documents and to
enforce specifically the terms and provisions thereof, without the necessity of
showing economic loss and without any bond or other security being required.

35 

--------------------------------------------------------------------------------

(m) Construction; Headings. This Debenture shall be deemed to be jointly drafted
by the Company and all the Purchasers and shall not be construed against any
person as the drafter hereof. The headings of this Debenture are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Debenture.

IN WITNESS WHEREOF, Company has caused the Debenture to be signed in its name by
its duly authorized officer this 18th day of January, 2011.

COMPANY:
MabCure, Inc.


By:__________________________________

Print Name: ___________________________

Title: _________________________________


36

--------------------------------------------------------------------------------



EXHIBIT A

NOTICE OF CONVERSION

(To be Executed by the Registered Holder in order to Convert the Debenture)

The undersigned hereby irrevocably elects to convert $__________in principal
amount of the Debenture (defined herein) into shares of Common Stock, par value
$0.001 per share ("Common Stock"), of MabCure, Inc., a Nevada corporation (the
"Company"), plus:

- $_________in accrued and unpaid Interest Payments, plus
-
- $_________in other Required Cash Payments (specify)
__________________________________________________________________.

all according to the conditions of the convertible Debenture of the Company
dated as of January 18, 2011 (the "Debenture"), as of the date written below. If
securities are to be issued in the name of a Person other than the undersigned,
the undersigned will pay all transfer taxes payable with respect thereto and is
delivering herewith such certificates. No fee will be charged to the Holder for
any Conversion, except for transfer taxes, if any. By submitting this Notice of
Conversion, the Holder certifies that the issuance of the number of shares of
Common Stock requested hereby will not result in a violation of the Beneficial
Ownership Limitation.

The Company shall electronically transmit the Common Stock issuable pursuant to
this Notice of Conversion to the account of the undersigned or its nominee with
DTC through its Deposit Withdrawal Agent Commission system ("DWAC Transfer").

Name of DTC Prime Broker:______________________________
Account Number:________________________________________


In lieu of receiving shares of Common Stock issuable pursuant to this Notice of
Conversion by way of a DWAC Transfer, the undersigned hereby requests that the
Company issue a certificate or certificates for the number of shares of Common
Stock set forth above (which numbers are based on the Holder's calculation
attached hereto) in the name(s) specified immediately below or, if additional
space is necessary, on an attachment hereto:

Name: _________________________________________________


Address: _______________________________________________


The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable to the undersigned upon Conversion of the
Debenture shall be made pursuant to registration of the securities under the
Securities Act of 1933, as amended (the "ACT"), or pursuant to an exemption from
registration under the Act.

37 

--------------------------------------------------------------------------------



(i) Date of Conversion:_______________________________
Applicable Conversion Price:________________________
Number of Shares of Common ______________________
Stock to be Issued Pursuant to (i): ____________________
Conversion of the Debenture:_______________________



(ii) Conversion of accrued and unpaid Interest Payments, in accrued and unpaid
Liquidated Damages, and/or other Required Cash Payments:
_____________________________________________________________.
Signature: ______________________________________________________
Name: _________________________________________________________
Address: _______________________________________________________



Upon Conversion of the Debenture in accordance with the terms thereof, the
Holder shall not be required to physically surrender the Debenture (or evidence
of loss, theft or destruction thereof) to the Company unless all of the
Debenture is converted, in which case such Holder shall deliver the Debenture
being converted to the Company promptly following the Conversion Date at issue.
The Company shall issue and deliver shares of Common Stock to an overnight
courier not later than the third Business Days following receipt of the Notice
of Conversion with respect to the Debenture(s) to be converted, and shall make
payments pursuant to the Debenture for the number of Business Days such issuance
and delivery is late.

38

--------------------------------------------------------------------------------